Citation Nr: 1757946	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-02 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation based on the provisions of 38 U.S.C. § 1151  for additional disability in the low back and legs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of the hearing has been associated with the record.

The Board remanded this issue for further development in November 2014.  The RO has substantially complied with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has now been returned for appellate review.  

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in July 2016, the Veteran granted a power-of-attorney in favor of Texas Veterans Commission.  In November 2017, the Veteran's current representative was given the opportunity to submit written argument on his behalf.  The Board recognizes the change in representation.


FINDING OF FACT

The July 2005 ENT surgery during which the Veteran's right leg was found to be partially off the operating table did not result in any additional chronic disability in the low back and legs.



CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability in the low back and legs have not been met.  38 U.S.C. 
§§ 1151, 5107 (2014);  38 C.F.R. § 3.361 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks VA compensation benefits under 38 U.S.C.A. § 1151 for additional disability in the low back and legs.  Specifically, he asserts that during a July 2005 ENT procedure at the VA, his right leg fell off the operating table for a period of time.  The Veteran and other lay witnesses report additional pain and disability after the surgery.   

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

Applicable regulations provide that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization, medical or surgical treatment, or examination, compensation will be payable for such additional disability.  38 C.F.R. § 3.361.

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's, informed consent.

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.

In essence, a claimed disability is a qualifying additional disability if such disability was not the result of the veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The Board observes that there was no indication of any chronic low back or leg disability in the Veteran's service treatment records or for many years after his separation from service.  Further, the Veteran does not contend that his current disorders are due to his active service.  

The medical evidence of record showed that in July 2005 the Veteran underwent a left superficial parotidectomy with facial nerve pairing.  The operative report observed that the Veteran's right leg, noted proximately 3/4 of the way through the case, had been slightly off the bed.  However, the right leg was examined postoperatively and good distal dorsal tibial and dorsal pedal pulses were present.  The foot was cool to the touch, but did warm up in recovery.   

An incident report was filed showing either no injury or questionable minor injury.  The report noted that the Veteran denied pain or weakness following the surgery.  It was determined that no further action was required. 

Follow up VA clinical records continue to document treatment for the knees and low back.  Significantly, a January 2013 treatment record indicated that the Veteran's symptomatology is likely a result of bilateral knee osteoarthritis and possibly diabetic peripheral neuropathy.   The examiner continued that it is possible that with a 'double crush' circumstance such as pressure from hanging unsupported in 2005 that his right saphenous nerve sustained irritation or some injury; however, there is no test that could confirm or disprove this possibility.  The examiner also stated that she did not feel it was possible such an incident would result in worsening of his knee osteoarthritis, degenerative disk disease in his lumbar spine, or his left lower extremity peripheral neuropathic or radicular symptoms.  

In light of the January 2013 indication of a possible nerve injury, the Board remanded for a VA opinion.

A VA opinion was obtained in February 2015 by the VA Chief of Orthopedics.  The examiner thoroughly reviewed and outlined the pertinent evidence of record.  The examiner noted that the Veteran had bilateral moderately severe knee osteoarthritis.  In addition, he had evidence of long-standing diabetic peripheral neuropathy and a right L5 sensory nerve root irritation.  The examiner stated that there was no evidence that the Veteran sustained an additional injury to the right lower extremity from the incident involving the right leg surgery his ENT surgery in 2005.

The Veteran was afforded VA examinations of the knees, back and nerves in January 2016 and another etiological opinion was provided.  The examiner outlined the Veteran's clinical records concerning the knee and back beginning in 2004 prior to the surgery until the January 2013 notation.  The examiner also summarized the Veteran's current disorders and complaints.  The examiner observed that x-rays of the knees from 2004 compared with 2012 indicate progressive degenerative changes.  Based on the clinical evidence, the examiner found that it is not at least as likely as not that the operative incident involving the right lower extremity caused additional disability to the Veteran's low back or legs.  However, the examiner did find that it is at least as likely as not that the VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider in assuring that the lower extremities were secured throughout the operating room procedure. 

The examiner rationalized that the Veteran had the onset of degenerative disease of the knees secondary to osteoarthritis in July 2004.  His left knee was symptomatic with pain, effusions, and giving out.  It was treated with multiple cortisone injections with partial relief.  The right was minimally symptomatic.  His left knee pain is exacerbated by walking on concrete and gives out intermittently.  He has recurrent effusions from the left knee.  He is unable to squat or kneel on his knees.  He has pain and lack of endurance from his left knee.  He was unable to work for more than 2-3 hours compared to 8-10 hours previous to July 2005.  The examiner opined that it is at least as likely as not that the knees left greater than right have worsened, but it is not at least as likely as not related to the operative incident involving the right lower extremity. 

The Veteran had the onset of right buttock pain in 2004 per neurosurgery note in February 2008.  The pain radiated to the right foot.  MRI indicated minimal neuroforaminal narrowing L5-S1 on the right and moderate neuroforaminal narrowing on the left.  He has loss of motion on flexion and right lateral flexion.  He has pain and lack of endurance limiting his activities in lifting, pushing and pulling.  He was able to work for 2-3 hours compared to 8-10 hours previously.  The examiner again opined that it is at least as likely as not that the lumbosacral strain has become increasingly symptomatic and has had an impact on the Veteran's ability to work, but it is not at least as likely as not that the lumbosacral strain is related to the operative incident involving the right lower extremity.  The saphenous nerve is a sensory nerve providing sensation to the medial side of the leg below the knee.  The Veteran has a history of diabetes mellitus since 2005 with peripheral neuropathy noted in 2013 as well as complaints of burning sensation in the feet.  The Veteran did not have a sensory deficit on this examination in the distribution of the saphenous nerve.  He did have a sensory deficit in the right L5 distribution.  The examiner concluded that it is not at least as likely as not that a saphenous nerve trauma contributed to the lumbosacral strain or knee osteoarthritis.

Accordingly, based on the January 2016 opinion, the Board finds that the Veteran has not been diagnosed with an additional disability as defined in 38 C.F.R. § 3.361.  Although the January 2016 examiner observed that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider in assuring that the lower extremities were secured throughout the operating room procedure, the examiner explicitly found that this failure did not result in any additional disability.  Likewise, the February 2015 VA examiner also found that there was no evidence that the Veteran sustained an additional injury to the right lower extremity from the incident involving the right leg surgery his ENT surgery in 2005.  Moreover, the January 2013 VA clinician also stated that she did not feel it was possible such an incident would result in worsening of his knee osteoarthritis, degenerative disk disease in his lumbar spine, or his left lower extremity peripheral neuropathic or radicular symptoms.  There is no competent medical evidence of record to refute these opinions.  

The Board recognizes that the January 2013 VA examiner indicated that it is possible that with a 'double crush' circumstance such as pressure from hanging unsupported in 2005 that his right saphenous nerve sustained irritation or some injury; however, there is no test that could confirm or disprove this possibility.  Nevertheless, this opinion was couched in speculative terms.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Moreover, the January 2016 VA examination clearly found that the Veteran did not have a sensory deficit in the distribution of the saphenous nerve.  In other words, there were no objective findings of any saphenous nerve disorder.  Thus, the January 2013 opinion is outweighed by the January 2016 VA examination with opinion where the examiner unequivocally found no additional disability of the legs.    

The Board acknowledges the Veteran's and other lay witnesses' statements indicating that he has had additional problems since surgery.  The Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, while the Veteran and the other witnesses are competent to report his symptoms since the surgery, they have not demonstrated that they have the medical expertise to diagnose any additional disability related to his VA July 2005 surgery.  Accordingly, the Veteran's and the other lay witnesses' contentions have been outweighed by the more probative VA opinion.  

In sum, the Board must find that entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability in the low back and legs is not warranted as the probative evidence of record shows no findings of an additional disability.  Thus, a preponderance of the evidence is against the Veteran's claim for 38 U.S.C.A. § 1151 compensation.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability in the low back and legs is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


